Roberds, P. J.
Appellant was convicted of the crime of fondling a female child under thirteen years of age, and sentenced to the state penitentiary for one year. The crime is defined by Section 2052, Miss. Code of 1942. The details of the crime, as disclosed by the proof, are so revolting that we think it best not to detail and make a permanent record of them.  It is sufficient to say that we have carefully and thoroughly considered all of the questions urged on this appeal and we find no reversible error in the record.
Affirmed.
Hall, Lee, Holmes and Ethridge, JJ., concur.